Citation Nr: 1429162	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for a low back condition. 

3.  Entitlement to service connection for a bilateral hip condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

The Veteran presented testimony before the Board in March 2013; a transcript has been associated with the virtual record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the matters reveals they are not ready for appellate disposition.

The Veteran was afforded VA examination in February 2012; however, the opinions rendered are not adequate and a new VA examination is necessary.  38 U.S.C.A. § 5103A.  The examiner was told to assume the Veteran was treated for a back injury with a back brace in the Spring of 1991 and injured his knee (left or right unknown though the Veteran has indicated it was his left) playing football sometime between December 1990 and February 1991.  Based on those assumptions the examiner was then asked to render opinions as to whether the Veteran's current low back, bilateral knee, and bilateral hip conditions were related to such injuries in service.  

However, with respect to the knee and back claims, the examiner indicated that without service treatment records showing any knee or back injury, treatment, or complaints in service, an opinion could not be rendered without resorting to mere speculation.  The Board would also note the examiner failed to address private treatment records showing the Veteran ruptured his left knee patella tendon making a jump shot in 1993 and also the Veteran had admitted to using heavy doses of steroids.  With regard to the hips, the examiner indicated there was no documented chronic gait abnormality or neuromuscular deficits due to his knee condition which affected his hip joints and thus, the Veteran' current bilateral hip condition was less likely due to or aggravated by his bilateral knee condition.  There was no opinion as to whether the Veteran's low back condition aggravated his bilateral hips.  The Veteran has also challenged the findings concerning an altered gait and has testified that the examiner failed to take into consideration his leg length discrepancy following his left hip replacement.  Transcript at 6.

The Veteran's service treatment records (other than his enlistment examination) are presumed lost and not available for review, which necessitates a heightened duty to assist.  The Veteran contends that he injured his left knee and low back during service.  He variously contends that his injuries were the result of sports played during service, as well as carrying heavy mortar equipment while performing duties as a mortar man.  He additionally claims that his right knee and bilateral hip disabilities are the result of an altered gait.  The Veteran submitted lay statements indicating that he injured his back in Spring 1991 while lifting weights and had to wear a back brace, as well as injuring his knee while playing football on a med float between December 1990 and February 1991.  The Veteran has been diagnosed with facet athropathy at L5-S1, status post total bilateral hip and right knee prosthesis, and left knee degenerative joint disease.  The Veteran contends that he has had continued problems with his left knee and low back since service and as a result, has developed right knee and bilateral hip conditions.  

As the examiner failed to accept the reported injuries in service and the opinions did not adequately address the evidence of record as delineated above, the Board finds that an additional VA examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Questions remain as to whether the Veteran's low back, bilateral knee, and bilateral hip conditions are related to service and/or a service-connected disability and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  

Back Disorder:  (a) Please assume the Veteran injured his low back and had a back brace in the Spring of 1991 during service (no documentation is necessary as service treatment records are missing). (b) Please state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed back disorder (including facet arthropathy of L5-S1) had its onset or was caused by the Veteran's injury in 1991 or is otherwise related to service.  

Left Knee: (a) Please assume the Veteran injured his left knee while playing football on a med float between December 1990 and February 1991 during service (no documentation is necessary as service treatment records are missing).  (b) Please state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee degenerative joint disease had its onset or was caused by the Veteran's football injury in service.  In answering this question the examiner must address the 1993 post-service injury playing basketball and the documented use of steroids in the record.  

Right Knee: (a) Please state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right knee disorder (status post total right knee prosthesis) is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's left knee, low back, or bilateral hip disabilities.  In answering this question the examiner must address the documented use of steroids in the record, as well as the Veteran's contentions of an altered gait and leg length discrepancy.  

Bilateral Hips: (a) Please state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral hip disorder (status post bilateral hip prosthesis) is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's left knee or low back disabilities.  In answering this question the examiner must address the documented use of steroids in the record, as well as the Veteran's contentions of an altered gait and leg length discrepancy.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

